department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4920dal dallas tx date uil taxpayer_identification_number person to contact identification_number contact telephone number tax_exempt_and_government_entities_division release number release date certified mail this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective august 20xx you have failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by r c sec_6001 sec_6033 sec_1_6033-2 and revrul_59_95 1959_1_cb_627 dear contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending july 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code the code we enclosed our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely stephen a martin acting director eo examinations enclosures publication publication form_6018 report of examination schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items issue does continue to qualify as tax exempt under internal_revenue_code sec_501 after failing to comply with the service’s request to conduct an examination to substantiate its form_990 return facts on december 19xx the organization was granted exemption from federal income taxes under internal_revenue_code irc sec_501 as described in sec_501 on october 19xx the organization was formed and incorporated in the state of on july 20xx the internal_revenue_service service initiated an examination of the organization's form_990 return of organization exempt from income_tax for the july 20xx tax_year a letter dated july 20xx was sent via certified mail to the organization arranging an appointment to begin the examination process by reviewing the organization's books_and_records that substantiate its filed return the letter indicated the examination would take place on july 20xx pincite 00am at the organization's facility the letter also stated to contact the examining revenue_agent to confirm the appointment and if the organization had any questions included with the letter were form_4564 information_document_request idr publication your rights as a taxpayer and a partially completed form_2848 power_of_attorney and declaration of representative telephone contact was made with the july 20xx letter delivery and would retrieve it from the local post office when verbally informed of the scheduled examination date through august 20xx and would contact the examining agent to reschedule the appointment upon reviewing the idr the organization’s president on july 20xx to discuss stated he did not receive the correspondence at the initial attempted indicated he was already scheduled to be out of town from july 20xx telephone contact was made with appointment notified on july 20xx to discuss scheduling the new indicated that he did not locate the correspondence the revenue_agent that the correspondence would be resent before ending the telephone call tentatively agreed to an updated examination appointment of august 20xx pincite 00am depending on the availability of the organization's accountant an updated letter dated july 20xx was sent to indicating the updated appointment date the correspondence also included an updated idr with the new examination date and publication on july 20xx the initial correspondence mailed to the organization on july 20xx was returned to the agent as unclaimed telephone contact was made with progress gathering the documents identified on the idr correspondence dated july 20xx and would talk with his accountant to confirm her availability because she possessed the requested documents to be reviewed on august 20xx to get an update on the organization’s indicated he received the form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page _1 schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items telephone contact to date to august 20xx due to a new unexpected scheduling conflict voice mail message was left indicating the request to move the appointment and to return the call was attempted on august 20xx to discuss moving the appointment was not available a telephone contact to date to august 20xx due to a new unexpected scheduling conflict voice mail message was left indicating the request to move the appointment and to return the call due to being unable to reach 20xx an updated idr and publication was mailed to the organization via certified mail was attempted on august 20xx to discuss moving the appointment was not available a via telephone an updated appointment letter dated august telephone contact to appointment date was attempted on august 20xx to confirm the august 20xx was not available a voice mail message was left to return the call the revenue_agent visited the organization’s facility which also serves as august 20xx to conduct the examination documents and he has not been able to get in touch with the organization’s accountant the revenue_agent reiterated to potential examination consequences that may result from the organization’s lack of documents including the issuance of a summons the issuance of an inadequate records notice and the potential loss of its tax-exempt status the service’s need to conduct the examination and notified him of indicated he did not have the requested residence on prior to leaving the organization’s facility due to the lack of documents the revenue_agent and rescheduled the examination appointment for september 20xx pincite 00am an appointment confirmation letter updated idr and publication was mailed to the organization on august 20xx telephone contact to organization’s progress gathering the documents identified on the idr voice mail message was left to return the call was attempted on september 20xx to get an update on the was not available a telephone contact to the availability of the organization’s documents identified on the idr voice mail message was left to return the call was attempted on september 20xx to confirm the appointment and was not available a the revenue_agent visited the organization's facility on september 20xx to conduct the examination was not present at the organization’s facility at the scheduled appointment time the revenue_agent waited approximately - minutes after the scheduled appointment time for to arrive never showed up for the examination appointment in addition because did not show up for the appointment a prepared summons also could not be issued on september 20xx the correspondence mailed to the organization on august 20xx was returned to the agent as unclaimed on september 20xx a letter was sent to the organization via certified mail identifying the revenue agent’s previous attempts to conduct the examination solicited a response from the organization to schedule a new appointment and indicated potential consequences in the event the organization failed to contact the revenue_agent within fourteen days department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items a voicemail was received from indicating the missed appointment and that he prepared and mailed a letter on september 20xx to the revenue_agent regarding his difficulties in reaching the organization’s accountant on september 20xx left on sunday september 20xx september 20xx voicemail was also received on september the letter indicated in 20xx the letter acknowledged the missed revenue agent’s visit and asked if the agent has heard from the organization’s accountant was attempted on september 20xx to discuss the voicemail and the was not available a voice mail message was left to return the call the revenue_agent a telephone call to letter also accessed the united_states postal service usps tracking website to get an update on the correspondence mailed september 20xx according to the tracking information the usps attempted delivery on september 20xx because an authorized recipient was not available a notice was left by the usps indicating the delivery attempt and the post office location that the addressed recipient can pick up the correspondence the correspondence mailed to the organization on september 20xx was returned to the revenue_agent on november 20xx as unclaimed law internal_revenue_code irc sec_501 states that an organization described in subsection c shall be exempt from taxation sec_501 exempts from taxation corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 states that every person or entity liable for any_tax shall keep such records render such statements make such returns and comply with such rules and regulations as the internal_revenue_service service may from time to time prescribe the service may also require any person or entity to make such returns render such statements or keep such records sufficient to show whether or not such person or entity is liable for tax sec_1_6001-1 states that every organization exempt from tax under sec_501 must keep such permanent books accounts or records as are sufficient to establish the amount of gross_income deductions credits or other materials required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items sec_6033 states that organizations_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the service may prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the service may from time to time prescribe sec_1_6033-2 states that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status sec_7602 states that for the purpose of ascertaining the correctness of any return determining the liability of any person for any internal revenue tax or collecting any such liability the service is authorized - to examine any books papers records or other data which may be relevant or material to such inquiry to summon the person liable for tax or required to perform the act or any officer_or_employee of such person or any person having possession custody or care of books of account containing entries relating to the business of the person liable for tax or required to perform the act to appear before the service at a time and place named in the summons to produce such books papers records or other data and to give such testimony under oath as may be relevant or material to such inquiry and to take such testimony of the person concerned under oath as may be relevant or material to such inquiry revrul_59_95 concerns an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status taxpayer’s position has not responded to telephone calls or certified mail the organization has not provided a position government’s position the exempt status of the should be revoked because it fails to meet the requirements of sec_6033 and sec_1_6033-2 the organization failed form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items to provide the information required by the internal_revenue_service for the purpose of inquiring into its tax exempt status furthermore as referenced by revrul_59_95 an organization_exempt_from_taxation under sec_501 that fails to submit such additional information required by the service for the purpose of inquiring into its exempt status may result in the termination of its exempt status the service has repeatedly asked the organization to submit necessary information to inquire into its tax exempt status the organization has failed to provide the requested information multiple telephone contacts were attempted by the service to schedule and conduct an examination of the necessary information to substantiate its filed form_990 return for the july 20xx tax_year multiple written requests were also made for the organization to schedule the examination and submit necessary information correspondence dated july 20xx and agreed to an august 20xx appointment for the service to visit its facility and begin conducting the examination however to conduct the examination after agreeing to a rescheduled appointment for september 20xx the organization’s president acknowledged receipt of failed to provide any documents and the organization failed to show up for the second appointment has not returned numerous phone calls from august 20xx through september 20xx regarding the service's inquiry into the organization’s tax exempt status failed to provide the necessary information for a scheduled appointment and failed to show up for another appointment the organization’s actions signify that it may not have the necessary documentation to substantiate its form_990 return and its adherence to the applicable internal_revenue_code sections regarding its tax exempt status the organization failed to meet the record keeping requirements per the cited regulations that allow the service to inquire into its tax exempt status the lack of any meaningful response to the service’s requests for information demonstrates that the organization has not met its obligations and responsibilities to maintain the necessary records to satisfy the service’s request to substantiate its form_990 return a closing conference was not held because the organization has repeatedly failed to respond to requests for information and attempts at communication conclusion no longer qualifies as tax exempt under internal_revenue_code sec_501 as described in sec_501 revocation of the tax exempt status of date of august 20xx is proposed with an effective form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
